IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1130
                            Filed September 25, 2019


IN THE INTEREST OF D.S. and X.L.,
Minor Children,

D.H., Mother,
       Appellant,

L.L., Father of X.L.,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Kimberly Ayotte,

District Associate Judge.



      A mother and father separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



      Teresa M. Pope of Branstad & Olson Law Office, Des Moines, for appellant

mother.

      Nicholas Einwalter, Des Moines, for appellant father of X.L.

      Thomas J. Miller, Attorney General, and Anna T. Stoeffler (until withdrawal)

and Mary A. Triick, Assistant Attorneys General, for appellee State.

      Paul White of Juvenile Public Defender Office, Des Moines, attorney and

guardian ad litem for minor children.



      Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                         2


BOWER, Judge.

       A mother and father separately appeal the juvenile court decision

terminating their parental rights. Statutory grounds for termination of parental

rights exist as to each parent, an extension is unwarranted, and termination is in

the children’s best interests. We affirm on both appeals.

       I.     Background Facts & Proceedings

       D.H. is the mother of X.L., born in 2016, and D.S., born in 2017. L.L. is

X.L.’s father; J.S. is the father of D.S. The mother’s rights had been terminated to

another child in 2014 due to the mother’s substance-abuse and mental-health

issues and gaps in visitation.

       On December 29, 2016, X.L. was removed from the mother’s care when the

child was found with the mother in the location of a drug bust. The mother was

actively using methamphetamine and marijuana. At that time, L.L. was in jail for

violating a domestic abuse no-contact order prohibiting contact with the mother.

On February 7, 2017, X.L. was adjudicated a child in need of assistance (CINA).

The mother participated in services and treatment, and X.L was returned to her

care. D.S. remained in the mother’s custody after birth. The CINA case was

closed on August 21, 2018, with a safety order in place and X.L. in the mother’s

sole legal custody. L.L. did not participate in any services relating to domestic

violence or substance abuse.

       The day after the CINA case closed, the Department of Human Services

(DHS) received reports of domestic violence between the mother and L.L. in the

children’s presence. Unknown to DHS, the mother had relapsed in late July; L.L.

was also reportedly using illegal substances. L.L. was living with the mother and
                                          3


the children at the time.      The mother and L.L. refused to comply with DHS

investigations into the domestic-abuse and substance-abuse allegations.          On

October 1, both children were removed from the mother’s custody. Both children

tested positive for methamphetamine and the older child tested positive for

marijuana. The children were placed in foster care. The court adjudicated the

children as CINA on November 21.

           In December, the court ordered the mother to obtain substance-abuse

treatment, mental-health treatment, medication management, and domestic-

violence services. The older child was placed with the paternal grandmother; the

younger child continued in foster care. In February 2019, the court ordered the

mother to set up therapy and child-parent psychotherapy for the older child. The

mother did not set up the services until just prior to the termination hearing, which

was held on May 24 and 29.

           The mother began several substance-abuse treatment programs starting in

January 2019 but did not complete them. She had been in a residential treatment

program for a month at the time of the termination hearing but reported she did not

like it.     The mother only attended two mental-health appointments with her

therapist.     However, she testified she was participating in therapy as part of

substance-abuse treatment. The mother discontinued her medication after the

prior CINA case closed and restarted a week prior to the termination hearing. The

mother was inconsistent in attending visitation and has not completed

recommended parenting classes. She continues to be in contact with L.L. and

minimizes their domestic violence.
                                             4


       L.L. was incarcerated or had a warrant out for his arrest throughout this

CINA proceeding. He has unresolved substance-abuse and mental-health issues.

He blames the mother for the domestic violence. L.L. did not request any visits

during the juvenile proceedings, did not ask DHS about X.L.’s wellbeing, and has

not provided child support. Although X.L. is in the paternal grandmother’s care, it

does not appear L.L. is involved with his child.

       J.S. did not participate in services and has not had any contact with DHS or

D.S.

       On June 19, following the hearing, the mother’s parental rights were

terminated pursuant to Iowa Code section 232.116(1)(d), (g), and (h) (2019). L.L.’s

rights were terminated pursuant to section 232.116(1)(b), (d), (e), and (h).1

       The mother appeals, seeking reversal of the termination and removal

orders, requesting a six-month extension, and claiming termination is not in the

best interests of the children. L.L. appeals, claiming insufficient evidence supports

termination of his parental rights, asserting termination is not in the best interests

of the child, and requesting a six-month extension.

       II.     Standard of Review

       We review termination-of-parental-rights cases de novo. In re A.B., 815

N.W.2d 764, 773 (Iowa 2012). “There must be clear and convincing evidence of

the grounds for termination of parental rights.” In re M.W., 876 N.W.2d 212, 219

(Iowa 2016). Clear and convincing evidence means there are “no serious or

substantial doubts as to the correctness of conclusions of law drawn from the


1
 J.S.’s parental rights were terminated pursuant to section 232.116(1)(b), (d), (e), and (h).
He does not appeal.
                                          5

evidence.” In re L.H., 904 N.W.2d 145, 149 (Iowa 2017) (internal quotation marks

and original alterations omitted) (citation omitted). The paramount concern in

termination proceedings is the best interest of the child. In re J.E., 723 N.W.2d

793, 798 (Iowa 2006).

       III.   Analysis

       The parents independently claim insufficient evidence supports the

termination of their parental rights, the court should have granted them additional

time to resolve the problems causing the removal, and termination is not in the

children’s best interests.

       A.     Sufficiency of the evidence. The mother claims there is insufficient

evidence to terminate her rights under section 232.116(1)(d). However, the mother

does not contest the evidence supports termination of her rights under subsections

(g) and (h). L.L. claims the court erred in terminating his rights under section

232.116(1)(b), (d), and (e). He does not contest termination under subsection (h).

The State concedes termination was not proper for either parent under

subsection (d) because no relevant CINA adjudication found a nonaccidental

physical injury to the child required for a finding of “physical abuse or neglect.” See

Iowa Code § 232.2(42).

       “When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the juvenile court’s order on any ground we find

supported by the record.” A.B., 815 N.W.2d at 774. If a parent does not dispute

a ground for termination, we need not evaluate if that ground exists. See In re

P.L., 778 N.W.2d 33, 40 (Iowa 2010).           Because neither parent challenges

termination pursuant to section 232.116(1)(h), and the mother does not challenge
                                         6


under paragraph (g), we affirm termination of each parent’s rights on those

grounds. See id.

       B.     Extension. The mother claims the court should have granted her

additional time to work toward reunification pursuant to section 232.104(2)(b).

When the court grants an extension under this section, it must “enumerate the

specific factors, conditions, or expected behavioral changes which comprise the

basis for the determination that the need for removal of the child from the child’s

home will no longer exist at the end of the additional six-month period.” Iowa Code

§ 232.104(2)(b). The mother claims her recent engagement in substance-abuse

treatment, mental-health therapy, and medication management constitute

justification for an extension.

       The court considered the request and found additional time would not lead

to reunification. In particular, the court noted the mother’s recent reengagement

in services, short sobriety period, lack of recognition of her failed sobriety as a

reason for the children’s removal, and her history of immediate relapse after

previous juvenile court cases closed. We agree with the court’s reasoning and find

a six-month extension for the mother was unwarranted. See A.B., 815 N.W.2d at

778 (“[E]vidence of the parent’s past performance . . . may be indicative of the

quality of the future care that parent is capable of providing.” (citation omitted)).

       L.L. has not engaged in services throughout the proceedings. He bases his

request for a six-month extension on the mother’s engagement in treatment. He

offers no changes he would effect within six months to be able to reunite with the

child. An extension for L.L. is unwarranted.
                                           7


       C.     Best Interests of the Children. The mother claims she has a good

relationship with the children and met their needs on a full-time basis in the prior

CINA case. She argues the court should have found it is not in the children’s best

interests to terminate her parental rights. L.L. claims the best interests of the older

child is to return the child to the mother and allow him supervised visitation under

the custodial order.

       We give primary consideration to the children’s safety; the best placement

for the long-term nurturing and growth of the children; and the physical, mental,

and emotional needs of the children. Iowa Code § 232.116(2). “It is well-settled

law that we cannot deprive a child of permanency after the State has proved a

ground for termination under section 232.116(1) by hoping someday a parent will

learn to be a parent and be able to provide a stable home for the child.” P.L., 778

N.W.2d at 41. Parenting must be constant, responsible, and reliable. A.B., 815

N.W.2d at 777 (citation omitted). Although the mother has made recent steps

toward progress, the children’s lives have been unstable and uncertain while in the

mother’s custody. “It is simply not in the best interests of children to continue to

keep them in temporary foster homes while the natural parents get their lives

together.” Id. at 778 (citation omitted). We find it is in the children’s best interests

to terminate the parental rights of the mother and L.L.

       AFFIRMED ON BOTH APPEALS.